United States Court of Appeals
                    For the Eighth Circuit
                ___________________________

                        No. 18-2807
                ___________________________

                      Christopher Sandknop

               lllllllllllllllllllllPlaintiff - Appellant

                                  v.

               Missouri Department of Corrections

                     lllllllllllllllllllllDefendant

       Brian O’Connell, Individually and Official Capacity

               lllllllllllllllllllllDefendant - Appellee

Missouri Department of Corrections, Board of Probation and Parole

                     lllllllllllllllllllllDefendant

         Aaron Jarrett, Individually and Official Capacity

               lllllllllllllllllllllDefendant - Appellee
                              ____________

            Appeal from United States District Court
        for the Western District of Missouri - Springfield
                         ____________

                    Submitted: April 16, 2019
                      Filed: August 5, 2019
                          ____________
Before COLLOTON, GRUENDER, and ERICKSON, Circuit Judges.
                        ____________

ERICKSON, Circuit Judge.

      Christopher Sandknop filed a pro se § 1983 claim against the Missouri
Department of Corrections (“MDOC”), the warden of the Ozark Correctional Center
(“OCC”), and a former probation and parole officer at the OCC, alleging that he was
unlawfully deprived of his liberty as a result of statements made by the former
probation and parole officer to a local state court. The district court1 concluded that
the warden and the officer were entitled to absolute and qualified immunity and
dismissed Sandknop’s suit.2 Sandknop now appeals with the assistance of pro bono
counsel. We affirm.

I.    Background

       On July 12, 2013, Christopher Sandknop pled guilty to driving while
intoxicated. Sandknop had a number of prior convictions and was considered a
“chronic offender” under section 577.001(5) of the Missouri Statutes Annotated. The
state circuit judge sentenced Sandknop to a mandatory ten-year term of imprisonment.
Notwithstanding the mandatory term, under Missouri law the court was authorized
to suspend the sentence of a chronic offender to allow the offender to participate in
a custodial substance abuse treatment program. See Mo. Stat. Ann. § 217.362(2).



      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
      2
       The court had previously dismissed the MDOC on the basis that the plaintiff
could not include state entities in a § 1983 suit. See Will v. Mich. Dep’t of State
Police, 491 U.S. 58, 65 (1989).

                                         -2-
Armed with this authority, the state court suspended Sandknop’s sentence and
ordered him to complete the substance abuse program.

       A series of Missouri cases have addressed whether and to what extent offenders
who successfully complete the substance abuse program are entitled to release on
probation. The abuse treatment program created by the MDOC lasts for twelve
months, even though the statute at issue allows the court to impose a sentence
requiring the defendant to participate in an “institutional drug or alcohol treatment for
a period of at least twelve and no more than twenty-four months, as well as a term of
incarceration.” Id. The statute further provides that when the defendant completes
the program “the board of probation and parole shall advise the sentencing court of
an offender’s probationary release date thirty days prior to release. If the court
determines that probation is not appropriate the court may order the execution of the
offender’s sentence.” Id. at § 217.362(3). Despite the language of the statute, some
trial courts in Missouri concluded that they were authorized to “retain jurisdiction”
and order that an inmate could be held up to the twenty-four month maximum
treatment period found in section 217.362(2). See Salm v. Mennemeyer, 423 S.W.3d
319, 320 (Mo. App. 2014) (describing trial court order purporting to retain
jurisdiction under that section). The Missouri Court of Appeals held in Salm that
section 217.362 did not authorize that approach. Id.

        Sandknop completed the substance abuse treatment program after Salm was
decided and attempted to secure his release. In response, the trial court entered an
order “retaining jurisdiction” over Sandknop under the same theory that was ruled
impermissible in Salm. Sandknop alleges that the court issued the order because a
probation and parole officer at the OCC informed the court in an ex parte
communication that it was entitled to do so, even though the opinion in Salm had
warned the MDOC that its “court report investigations should no longer advise that
section 217.362 allows trial courts to retain jurisdiction up to twenty-four months.”
Id. at 321 n.4.

                                          -3-
        Pursuant to the state court’s order, Sandknop was held for several additional
months at the OCC after completing his treatment program. Sandknop sought a writ
of mandamus compelling his release. The MDOC asked the Missouri Court of
Appeals not to issue the writ due to a separate statutory provision stating that “[n]o
chronic offender shall be eligible for parole or probation until he or she has served
a minimum of two years imprisonment.” See Mo. Stat. Ann. § 577.023.6(4) (2012)
(recodified at Mo. Stat. Ann. § 577.010.6(5)). The court of appeals noted that the
trial court had not purported to exercise jurisdiction under section 577.023, declined
to address the interplay between the two provisions, and issued a writ compelling the
trial court to comply with section 217.362. See Sandknop v. Goldman, 450 S.W.3d
499, 503 (Mo. Ct. App. 2014).

       On remand the trial court amended its previous order to add a reference to
section 577.023. The Supreme Court of Missouri later explained that a defendant is
only eligible for release pursuant to section 217.362(3) after the defendant has served
the two-year minimum specified in section 577.023. See State ex rel. Hodges v. Asel,
460 S.W.3d 926, 929 (Mo. banc 2015).

       Sandknop brought this § 1983 suit alleging that he was unconstitutionally
deprived of his liberty because of the officer’s ex parte communication to the state
court stating that section 217.362 permitted Sandknop’s continued detention. He also
brought state-law claims of intentional infliction of emotional distress and false
imprisonment. His § 1983 claims were dismissed on absolute and qualified immunity
grounds. The district court declined to exercise supplemental jurisdiction over the
remaining state-law claims. Sandknop appeals.

II.   Discussion

       To survive a motion to dismiss for failure to state a claim under Federal Rule
of Civil Procedure 12(b)(6), a complaint must provide “enough facts to state a claim

                                         -4-
to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). We construe pro se complaints “liberally,” but the complaint must still allege
sufficient facts to support the claims advanced. See Stone v. Harry, 364 F.3d 912,
914 (8th Cir. 2004). We review de novo a district court’s grant of dismissal based on
absolute immunity or qualified immunity. See Greenman v. Jessen, 787 F.3d 882,
887 (8th Cir. 2015); Buser v. Raymond, 476 F.3d 565, 568 (8th Cir. 2007).
Dismissing a case on a 12(b)(6) motion for reasons of qualified immunity is
appropriate when the “immunity is established on the face of the complaint.” Ulrich
v. Pope Cty., 715 F.3d 1054, 1058 (8th Cir. 2013) (citing Weaver v. Clarke, 45 F.3d
1253, 1255 (8th Cir. 1995)).

       Sandknop’s action is appropriately subject to 12(b)(6) dismissal because
qualified immunity is established on the face of the complaint for each of the claims
advanced against each defendant. An official is entitled to the affirmative defense of
qualified immunity “unless the evidence establishes (1) that a plaintiff’s constitutional
rights have been violated, and (2) those rights were so clearly established at the time
of the violation that a reasonable officer would have known that his actions were
unlawful.” Id. (citing Bernini v. City of St. Paul, 665 F.3d 997, 1002 (8th Cir.
2012)). Sandknop has not directed us to any case holding that an official violates a
defendant’s constitutional rights by making an erroneous statement of law to a state
court.3 See De La Rosa v. White, 852 F.3d 740, 745 (8th Cir. 2017) (quoting
Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)) (stating that for a right to be clearly
established, “existing precedent must have placed the statutory or constitutional
question beyond debate”). If the state court erred in its legal determinations because


      3
        The cases Sandknop cites to try to support his claim are inapposite. See, e.g.,
Davis v. Hall, 375 F.3d 703, 716 (8th Cir. 2004) (denying qualified immunity where
officials continued to detain an inmate despite a court order requiring his release);
United States v. Hessman, 369 F.3d 1016, 1020 (8th Cir. 2004) (explaining that the
Leon good-faith exception does not apply when an officer misleads a judge as to the
facts supporting the issuance of a warrant).
                                          -5-
it improvidently relied on a misreading of the law, the defendant’s recourse was to
appeal or seek a writ of mandamus.

       Sandknop’s complaint does not contain sufficient allegations to overcome
qualified immunity with regard to any statement the probation officer made to the
state court before the court issued the order requiring Sandknop to be detained
further. Nor does it provide any other reason that either the warden or the probation
officer violated a clearly established constitutional right.4

III.   Conclusion

       We affirm.
                        ______________________________




       4
       We note that Sandknop was required to be detained for a minimum of two
years under section 577.023, so that detaining him during that period did not violate
any clearly established constitutional right. See State ex rel. Hodges, 460 S.W.3d at
928 (“By providing that no chronic offender can be released on probation or parole
before serving two years imprisonment, section 577.023.6(4) specifically
accommodates those situations in which a chronic offender successfully completes
the program and is eligible for ‘probationary release' pursuant to section 217.362.3.”).
                                          -6-